
	
		IIB
		111th CONGRESS
		1st Session
		H. R. 2623
		IN THE SENATE OF THE UNITED
		  STATES
		
			July 30, 2009
			Received; read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To amend the Federal securities laws to
		  clarify and expand the definition of certain persons under those
		  laws.
	
	
		1.Formerly associated persons
			(a)Member or employee of the municipal
			 securities rulemaking boardSection 15B(c)(8) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78o–4(c)(8)) is amended
			 by striking any member or employee and inserting any
			 person who is, or at the time of the alleged misconduct was, a member or
			 employee.
			(b)Person associated with a government
			 securities broker or dealerSection 15C of the Securities Exchange Act
			 of 1934 (15 U.S.C.
			 78o–5) is amended—
				(1)in subsection (c)(1)(C), by striking
			 or seeking to become associated, and inserting seeking to
			 become associated, or, at the time of the alleged misconduct, associated or
			 seeking to become associated;
				(2)in subsection (c)(2)(A), by inserting
			 , seeking to become associated, or, at the time of the alleged
			 misconduct, associated or seeking to become associated after any
			 person associated; and
				(3)in subsection (c)(2)(B), by inserting
			 , seeking to become associated, or, at the time of the alleged
			 misconduct, associated or seeking to become associated after any
			 person associated.
				(c)Person associated with a member of a
			 national securities exchange or registered securities associationSection 21(a)(1) of the Securities Exchange
			 Act of 1934 (15
			 U.S.C. 78u(a)(1)) is amended by inserting , or, as to
			 any act or practice, or omission to act, while associated with a member,
			 formerly associated after member or a person
			 associated.
			(d)Participant of a registered clearing
			 agencySection 21(a)(1) of
			 the Securities Exchange Act of 1934 (15 U.S.C. 78u(a)(1)) is amended by
			 inserting or, as to any act or practice, or omission to act, while a
			 participant, was a participant, after in which such person is a
			 participant,.
			(e)Officer or director of a self-regulatory
			 organizationSection 19(h)(4)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78s(h)(4)) is
			 amended—
				(1)by striking any officer or
			 director and inserting any person who is, or at the time of the
			 alleged misconduct was, an officer or director; and
				(2)by striking such officer or
			 director and inserting such person.
				(f)Officer or director of an investment
			 companySection 36(a) of the
			 Investment Company Act of 1940 (15 U.S.C. 80a–35(a)) is
			 amended—
				(1)by striking a person serving or
			 acting and inserting a person who is, or at the time of the
			 alleged misconduct was, serving or acting; and
				(2)by striking such person so serves or
			 acts and inserting such person so serves or acts, or at the time
			 of the alleged misconduct, so served or acted.
				
	
		
			Passed the House of
			 Representatives July 29, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
